Citation Nr: 0202872	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  00-14 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for urinary tract 
infection with removal of bladder stones, currently evaluated 
as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana, in which the veteran was granted 
compensation benefits under § 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001) with a noncompensable rating.


REMAND

Although the issue to the Board is ostensibly an increased 
rating, the record shows the veteran had major surgery in 
late March 2000 to treat the residuals of an instance of 
lamentably defective VA medical treatment in March 1999.  
Specifically, a sponge or piece of gauze was removed from his 
bladder that had been inadvertently left there during the 
1999 VA surgery to treat nonservice connected prostate 
cancer.  When the veteran was discharged a few days after his 
surgery in early April 2000, he was still using a Foley 
catheter with a bag on his leg.  There is no indication the 
surgical incision scar was healed, and it appears highly 
unlikely that it was.  At the VA examination in August 2000, 
he reported he lost work in April 2000, but he did not say 
how much.

He has been granted compensation benefits under 38 U.S.C.A. § 
1151 for the residuals of the sponge or gauze episode.  This 
was classified for rating purposes as urinary tract 
infection, status post removal of bladder stone.  
(Apparently, the bladder stone developed at least in part due 
to the VA inserted foreign body.)  The RO set the effective 
date of the award as April 6, 2000.  

Based on preliminary review, the Board finds at least the 
following material defects in the adjudication and 
development of the claim:

1)  The effective date of the award.  The basis for the award 
under 38 U.S.C.A. § 1151 was the error in the surgery in 
March 1999.  The corrective surgery was in March 2000.  The 
corrective surgery was to deal with recurrent infections that 
were produced by the error at the VA surgery.  The veteran 
was only informed of the VA error in March 2000.  He promptly 
filed a claim in March 2000.  Under the provisions of 38 
U.S.C.A. § 5110(c) (West 1991), the effective date of an 
award of benefits under 38 U.S.C.A. § 1151 will be the date 
of such injury or aggravation if an application therefore is 
received within one year thereafter.  By setting the 
effective date as the day of discharge from the VA 
hospitalization in April 2000, the RO failed to consider 
whether the admittedly disabling manifestations of recurrent 
urinary infections, or other manifestations, were compensable 
during the period after the March 1999 surgery and disability 
due to the corrective surgery.  In the Board's view, the 
effective date question is inextricably intertwined with the 
increased rating issue on the facts of this case.  

2) Related to (1) is the fact that the effective date of the 
award of benefits under 38 U.S.C.A. § 1151 is after the date 
of the corrective surgery, and there is no evidence that the 
RO considered whether the veteran was entitled to an award of 
a temporary total disability rating under 38 C.F.R. § 4.30 
(2001) either for a period of convalescence in 1999 (if any) 
that could be attributed to the negligence in the VA surgery, 
or for any period of convalescence after the corrective 
surgery in 2000.  There is no current medical evidence of 
record indicating any surgical error in 1999 caused any 
period of convalescence beyond what would have been necessary 
in any event for the surgery for the nonservice connected 
condition, however, this question may need development.  In 
any event, the current record does show he was discharged 
from VA hospitalization in April 2000 with a Foley catheter 
and a bag on his leg and there is no indication the surgical 
scar was completely healed.  As noted above, the veteran 
reported he definitely lost time from work in April 2000 
following the March 2000 surgery.  It is impossible to 
believe that he was ready to return to work upon the date of 
his discharge in April 2000, though how long he needed 
convalescence is not clear.  In passing, the Board notes that 
there is no evidence now in the record indicating any 
potential entitlement to a temporary total rating under 38 
C.F.R. § 4.29 (2001), because there is no indication that 
either the hospitalization in 1999 or in 2000 extended for 
21-days. 

3) The criteria under which the veteran is rated.  The 
diagnostic codes cited by the RO for rating the residual 
disability are 7599-7512.  While Code 7512 refers to the 
criteria for voiding dysfunction, which in turn refer to 
rating criteria for leakage, frequency or obstruction, the 
criteria discussed in the statement of the case appear to be 
those for obstructed voiding.  The Board notes that the 
diagnostic criteria include the following pertinent 
provisions: 

Renal dysfunction:
  Requiring regular dialysis, or precluding more than 
sedentary      100
   activity from one of the following: persistent edema and
   albuminuria; or, BUN more than 80mg%; or, creatinine more
   than 8mg%; or, markedly decreased function of kidney or 
other
   organ systems, especially 
cardiovascular....................
  Persistent edema and albuminuria with BUN 40 to 80mg%; or,          
80
   creatinine 4 to 8mg%; or, generalized poor health
   characterized by lethargy, weakness, anorexia, weight 
loss,
   or limitation of 
exertion....................................
  Constant albuminuria with some edema; or, definite decrease 
in      60
   kidney function; or, hypertension at least 40 percent
   disabling under diagnostic code 
7101.........................
  Albumin constant or recurring with hyaline and granular 
casts       30
   or red blood cells; or, transient or slight edema or
   hypertension at least 10 percent disabling under 
diagnostic
   code 
7101....................................................
  Albumin and casts with history of acute nephritis; or,               
0
   hypertension non-compensable under diagnostic code 
7101......
Voiding dysfunction:
  Rate particular condition as urine leakage, frequency, or
   obstructed voiding
  Continual Urine Leakage, Post Surgical Urinary Diversion,
   Urinary Incontinence, or Stress Incontinence:
  Requiring the use of an appliance or the wearing of 
absorbent       60
   materials which must be changed more than 4 times per 
day....
  Requiring the wearing of absorbent materials which must be          
40
   changed 2 to 4 times per 
day.................................
  Requiring the wearing of absorbent materials which must be          
20
   changed less than 2 times per 
day............................
Urinary frequency:
  Daytime voiding interval less than one hour, or; awakening 
to       40
   void five or more times per 
night............................
  Daytime voiding interval between one and two hours, or;             
20
   awakening to void three to four times per 
night..............
  Daytime voiding interval between two and three hours, or;           
10
   awakening to void two times per 
night........................
Obstructed voiding:
  Urinary retention requiring intermittent or continuous              
30
   
catheterization..............................................
  Marked obstructive symptomatology (hesitancy, slow or weak
   stream, decreased force of stream) with any one or
   combination of the following:
    1. Post void residuals greater than 150 cc.
    2. Uroflowmetry; markedly diminished peak flow rate (less
     than 10 cc/sec).
    3. Recurrent urinary tract infections secondary to
     obstruction.
    4. Stricture disease requiring periodic dilatation every 
2        10
     to 3 
months................................................
  Obstructive symptomatology with or without stricture 
disease         0
   requiring dilatation 1 to 2 times per 
year...................
Urninary tract infection:
  Poor renal function: Rate as renal dysfunction.
  Recurrent symptomatic infection requiring drainage/frequent         
30
   hospitalization (greater than two times/year), and/or
   requiring continuous intensive 
management....................
  Long-term drug therapy, 1-2 hospitalizations per year 
and/or        10
   requiring intermittent intensive 
management..................


Sec. 4.115b  Ratings of the genitourinary system--diagnoses.
-------------------------------------------------------------
-----------
                                             Rating
-------------------------------------------------------------
-----------
      Note: When evaluating any claim involving loss or loss 
of
       use of one or more creative organs, refer to Sec.  
3.350
       of this chapter to determine whether the veteran may 
be
       entitled to special monthly compensation. Footnotes in
       the schedule indicate conditions which potentially
       establish entitlement to special monthly compensation;
       however, there are other conditions in this section 
which
       under certain circumstances also establish entitlement 
to
       special monthly compensation.

7500  Kidney, removal of one:
      Minimum 
evaluation........................................      30
      Or rate as renal dysfunction if there is nephritis,
       infection, or pathology of the other.
7501  Kidney, abscess of:
      Rate as urinary tract 
infection...........................  ......
7502  Nephritis, chronic:
      Rate as renal dysfunction.
7504  Pyelonephritis, chronic:
      Rate as renal dysfunction or urinary tract infection,
       whichever is predominant.
7505  Kidney, tuberculosis of:
      Rate in accordance with Secs.  4.88b or 4.89, whichever 
is
       appropriate.
7507  Nephrosclerosis, arteriolar:
      Rate according to predominant symptoms as renal
       dysfunction, hypertension or heart disease. If rated
       under the cardiovascular schedule, however, the
       percentage rating which would otherwise be assigned 
will
       be elevated to the next higher evaluation.
7508  Nephrolithiasis:
      Rate as hydronephrosis, except for recurrent stone
       formation requiring one or more of the following:
        1. diet therapy
        2. drug therapy
        3. invasive or non-invasive procedures more than two          
30
         
times/year.............................................
7509  Hydronephrosis:
      Severe; Rate as renal dysfunction.
    Frequent attacks of colic with infection (pyonephrosis),          
30
     kidney function 
impaired...................................
    Frequent attacks of colic, requiring catheter 
drainage......      20
    Only an occasional attack of colic, not infected and not          
10
     requiring catheter 
drainage................................
7510  Ureterolithiasis:
      Rate as hydronephrosis, except for recurrent stone
       formation requiring one or more of the following:
        1. diet therapy
        2. drug therapy
        3. invasive or non-invasive procedures more than two          
30
         
times/year.............................................
7511  Ureter, stricture of:
      Rate as hydronephrosis, except for recurrent stone
       formation requiring one or more of the following:
        1. diet therapy
        2. drug therapy
        3. invasive or non-invasive procedures more than two          
30
         
times/year.............................................
7512  Cystitis, chronic, includes interstitial and all
 etiologies, infectious and non-infectious:
      Rate as voiding dysfunction.
7515  Bladder, calculus in, with symptoms interfering with
 function:
      Rate as voiding dysfunction
7516  Bladder, fistula of:
      Rate as voiding dysfunction or urinary tract infection,
       whichever is predominant.
      Postoperative, suprapubic 
cystotomy.......................     100
7517  Bladder, injury of:
      Rate as voiding dysfunction.

The Board finds that consideration must be given to potential 
ratings under the criteria for urinary tract infections, Code 
7517 in addition to Code 7512.  Moreover, if the RO believes 
that a rating under the criteria for obstructed voiding is 
appropriate, then the application of those criteria would 
require medical evidence addressing all the criteria for 
obstructed voiding.  This apparently would include finding as 
to whether post voiding residuals are greater than 150 cc., 
and uroflowmetry, including peak flow rate. 

4) Presumptive Service Connection for Prostrate Cancer.  The 
April 2000 VA examination contains an incidental comment by 
the medical provider that the claimant is a veteran of the 
Vietnam War.  The Board invites the ROs attention to the 
presumptive provisions of the law and regulations involving 
Vietnam service and prostrate cancer.  38 C.F.R. §§ 3.306, 
3.309(e) (2001).  The Board notes, however, that the 
available documentation on the veteran's active service 
appears only to indicate active service between February 1966 
and March 1968.  The only overseas service during this period 
was in Europe.  There are no awards or decorations indicating 
Vietnam service and the service medical records likewise are 
only consistent with service in Europe.  Further, the Board 
notes that the reference to Vietnam was by the medical 
provider, not directly from the veteran, and may have been an 
error for a reference to Vietnam Era service.  In other 
words, it is by no means clear that the veteran actually 
reported service in Vietnam.  The RO must contact the veteran 
and determine whether he is claiming service in Vietnam and, 
if so, take appropriate action to verify such service.  
Should Vietnam service be verified, then the RO must 
determine whether service connection for prostate cancer is 
warranted.  A favorable determination to that issue would be 
inextricably intertwined with the current increased rating 
issue before the Board since it would fundamentally alter the 
basis for rating the disability.

5)  Tort claim.  The record contains a copy of November 2000 
e-mail messages that may indicated a tort claim may be 
pending in this matter.  This requires clarification.

In light of the above, there are simply too many fundamental 
adjudicative questions that must be initially addressed by 
the RO before the Board attempts to resolve any appellate 
issue.  Therefore, the case is remanded for the following 
actions:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Specifically, the RO must advise the 
veteran this should include any evidence 
bearing upon the status of his 
disability from the time of the March 
1999 VA surgery, including time lost 
from work.  The veteran should also 
provide any evidence he may have 
concerning time lost from work after the 
March 2000 surgery.  RO should also 
specifically request the veteran to 
indicate whether he his claiming service 
in Vietnam and, if so, he should provide 
evidence as to Vietnam service.  He 
should further indicate whether he is 
claiming service connection for prostate 
cancer on that basis or any basis.

2.  The RO must obtain any outstanding 
VA records covering all VA inpatient and 
outpatient treatment since March 1999 
surgery.

3.  The RO should obtain any records 
prepared in connection with any tort 
claim filed by the veteran.  (See the 
November 2000 e-mail memoranda that may 
refer to a tort claim.)

4.  Following this, obtain a VA 
examination. All indicated studies must 
be conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After the examination and 
a review of the evidence in the claims 
folder, the VA examiner should provide 
opinions as to following questions:

a.  What is degree of medical 
probability that as a result of VA 
surgical error in March 1999 that 
veteran required any period of 
convalescence over or in addition to 
that required by the treatment of the 
nonservice connected disability, and if 
so, how long in terms of periods of one, 
two or three months?

b.  What were the disabling 
manifestations of the VA surgical error 
between March 1999 and the corrective 
surgery in March 2000.

c.  Did the veteran require a period of 
convalescence following the VA surgery 
in March 2000 and, if so, for how long 
in terms of periods of one, two or three 
months.

d.  Following any period of 
convalescence after the VA surgery in 
March 2000, what were the disabling 
manifestations of the residuals of the 
VA surgical error in March 1999?  All 
indicated testing should be performed, 
including that bearing upon post voiding 
residuals, and uroflowmetry, including 
peak flow rate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will 
result in the denial of the claim.  
38 C.F.R. § 3.655 (1999); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Following the above, the RO should 
readjudicate the claim.  This 
readjudication should involve 
consideration, if appropriate, of any 
claim for service connection for 
prostate cancer.  The RO should again 
review the effective date of the award 
of benefits under 1151 and determine 
whether it should date back to the VA 
surgical error in 1999.  If the RO finds 
an earlier effective date is warranted, 
the RO should then consider whether a 
compensable rating is warranted to any 
period between the surgical error in 
1999 and corrective surgery in 2000.  
The RO should consider whether a 
temporary total rating based on VA 
hospitalization or convalescent rating 
is warranted for the hospitalizations in 
1999 and 2000 under 38 C.F.R. §§ 4.29, 
4.30.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




